UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6250



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


GREGORY WHYTE, a/k/a Charles Chambler, a/k/a
Charlos Chambler, a/k/a Manny,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Herbert N. Maletz, Senior Judge, sitting
by designation. (CR-91-357-HAR, CA-97-4219-HNM)


Submitted:   July 8, 1999                  Decided:    July 14, 1999


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gregory Whyte, Appellant Pro Se. Martin Joseph Clarke, OFFICE OF
THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Gregory Whyte seeks to appeal the district court’s order deny-

ing his motion filed under 28 U.S.C.A. § 2255 (West Supp. 1999).

We have reviewed the record and the district court’s opinion and

find no reversible error.   Accordingly, because we find that coun-

sel was not ineffective, we affirm.   See Strickland v. Washington,

466 U.S. 668 (1984); see also Lockhart v. Fretwell, 506 U.S. 364

(1993). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2